DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 09/01/2022.
No claims have been amended.
No claims have been added or cancelled.
Claims 1-14 are pending and are presented for examination on the merits.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-14, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites:
              a. a remote web based tradesman purchase system database that collects and stores a financial and professional status of a tradesman provided to a bank or credit issuing authority for evaluating and providing a business line of credit based on evaluation of both personal finances and professional status of a tradesman, said database storing said financial and professional status and biometric scan data, line of credit, and pre-negotiated discounts; 
           b. said tradesman selected from a group consisting of plumbers, electricians, carpenters, masons, mechanics, repair shop professionals, contractors, or related construction or trade companies, teachers / professors, hairstylists, musicians, cooks, bartenders, hotel or vacation rental managers, realtors, farmers / agricultural workers, accountants / bookkeepers, web developers / software developers / computer programmers, landscapers, engineers, contractors (general / electrical / flooring / siding / residential / commercial / plumbers / roofers / carpenters), healthcare practitioners and technical workers (doctors / nurses / physical therapists), scientists, religious workers / clergy, lawyers, fitness industry workers (athletic trainers), actors / film industry workers, graphic designers, interior designers, photographers, dentists, veterinarians, massage therapists, chiropractors, pharmacists, police, firefighters, EMTs, childcare workers, travel agents, pilots / flight engineers / flight attendants;  2USSN 15/687,105 Docket No.: 0346-4 
           c. said system configured to recognize indicia that proves tradesman status, such indicia including a license, certification, degree, or other identification mechanism that proves membership in a particular trade, and, optionally, a number of biometric identification data including fingerprint, face recognition, palm scan and iris scan, said biometric data of the tradesman being stored in said remote web based tradesman purchase system database along with value of said business line of credit; 
           d. said system configured to provide said tradesman with a list of wholesalers and jobbers that have agreed to provide pre-negotiated discounts and manufacturer rebates for purchase of trade merchandise and services; 
            e. said system configured to immediately recognize said tradesman at a merchant location or on line at an ecommerce website as being part of the tradesman system by verification of a tradesman license number with a first biometric scan linked to and verified by the remote web based tradesman purchase system database without need for a credit card or other forms of identification; 
            f. wherein when said first biometric scan is used, said tradesman is recognized additionally at a merchant location by a second biometric scan verified by the remote web based tradesman purchase system database; 
             g. said tradesman purchase system being operative in response to a request by a tradesman for the purchase of business merchandise at said wholesalers or jobbers resulting in allowance or decline of charges by said web based tradesman purchase system database, to accumulate said charges in a tradesman business account and determine of pre-negotiated discounts and manufacturer rebates for said trade purchases which are generated in view of ongoing purchases to reward the tradesman with offers for special discounts, manufacturer rebates, bonuses and premiums for merchandise procured.;  3USSN 15/687,105 Docket No.: 0346-4 
              h. said system configured so that trade purchases by the tradesman are tracked by said bank or credit issuing authority and purchase information analyzed to validate and provide valuable marketing information for manufacturers of goods, service providers and wholesalers on a fee payment basis; 
              i. said system being operative to confirm credit worthiness of the tradesman based on details of a personal bank savings account maintained at the bank or credit issuing authority as well as additional financial resources of the tradesman without need for complicated business credit processes required to provide a business line of credit to the tradesman at the bank, and to recognize the tradesman's profession by the presentation of the first and second biometric scan and verification of a tradesman license at wholesaler and jobber locations, providing discounts and manufacturers rebates for trade specific goods and services purchased and used professionally by the tradesman.           
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of providing a business line of credit to a tradesman after evaluating the tradesman’s identity and providing a pre-negotiated discount from wholesalers to the tradesman for purchase of trade merchandise and services after the tradesman being recognized at a merchant location (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claim 14 recite similar abstract idea.  That is, other than reciting “remote web based tradesman purchase system database”, nothing in the claim precludes the language from being considered as performed by a person. For example, a person is capable of collecting and storing financial and professional status of a tradesman and providing line of credits based on evaluation of both finances and professional status of the tradesman; recognizing indicia that proves the tradesman’s status; providing the tradesman with a list of wholesalers and jobbers that have agreed to provide pre-negotiated discounts and manufacturer rebates; recognizing the tradesman at a merchant location by a credit card; accumulating charges in a tradesman account and determining pre-negotiated discounts and manufacturer rebates for the trade purchase; and recognizing the tradesman’s profession by the presentation of the credit card; and providing discounts for trade specific goods and services purchased. 
•             A similar analysis can be applied to dependent claims 6-7, and 9-13, which further recite the abstract idea of providing line of credits based on evaluation of both finances and professional status of the tradesman; recognizing the tradesman at a merchant location; accumulating charges in a tradesman account and determining pre-negotiated discounts and manufacturer rebates for the trade purchase; and recognizing the tradesman’s profession by the presentation of the credit card; and providing discounts for trade specific goods and services purchased.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “remote web based tradesman purchase system database” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “first biometric scan” and “second biometric scan” generally link the use of the judicial exception to a particular technological environment or field of use. For example, biometric authentication. 
•             A similar analysis can be applied to dependent claims 2-5 and 8, which include additional claim elements “first biometric scan”, “second biometric scan”,  that generally link the use of the judicial exception to a particular technological environment or field of use of biometric authentication; and the claim elements “Bluetooth”, “Wifi”, and “wired connection” that generally link the use of the judicial exception to a particular technological environment or field of use of electrical communication. 
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
            Therefore, claims 1-14 are rejected under 35 U.S.C. §101.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mewmark (U.S. 20120303428), in view of Zigman (US 20080294547), further in view of Uchida (US 20010044900), and Just (US 20140201080). 
Regarding claim 1, Mewmark teaches a tradesman business purchase system, comprising:
           a. a remote web based tradesman purchase system database that collects and stores a professional status of a tradesman provided to a bank or credit issuing authority for evaluating and providing a business line of credit based on evaluation of professional status of a tradesman, said database storing said professional status and biometric scan data, line of credit, and pre-negotiated discounts (By disclosing, a trade provides “to a bank or credit issuing authority, the tradesman's name, business address, professional affiliation, license number and professional status. The bank or credit issuing authority reviews the application and if found suitable issues a Tradesman's purchasing credit unique ID#”; “[w]ith use of the Tradesman's Purchase System, lines of credit will be established by the credit issuer”; “the credit issuing authority collecting and storing biometric data”; “[t]he identity number is also associated with a particular group with a level of trade proficiency and this information is stored within the System”; and “[t]he Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” which infers that the pre-negotiated discount is stored in the Tradesman’s Purchase system. (See at least paragraph [0035], [0034], [0024] of Mewmark));
           b. said tradesman selected from the group consisting of plumbers, electricians, 10carpenters, masons, mechanics, repair shop professionals, contractors, or related construction or trade companies, teachers / professors, hairstylists, musicians, cooks, bartenders, hotel or vacation rental managers, realtors, farmers / agricultural workers, accountants / bookkeepers, web developers / software developers / computer programmers, landscapers, engineers, contractors (general 15/ electrical / flooring / siding / residential / commercial / plumbers / roofers / carpenters), healthcare practitioners and technical workers (doctors / nurses / physical therapists), scientists, religious workers / clergy, lawyers, fitness industry workers (athletic trainers), actors / film industry workers, graphic designers, interior designers, photographers, dentists, veterinarians, massage therapists, 20chiropractors, pharmacists, police, firefighters, EMTs, childcare workers, travel agents, pilots / flight engineers / flight attendants; (By disclosing, “said professional affiliation being a member selected from a group consisting of plumbers, electricians, carpenters, masons, mechanics, repair shop professionals, contractors, or related construction or trade companies and professions” (See at least paragraph [0024] of Mewmark));
           c. said system configured to recognize indicia that proves tradesman status, such indicia including a license, certification, degree, or other identification 22 mechanism that proves membership in a particular trade, and optionally, a number of biometric identification data including fingerprint, face recognition, palm scan and iris scan, said biometric data of the tradesman being stored in said remote web based tradesman purchase system database along with value of said business line of credit;  (By disclosing, “[t]he bank or credit issuing authority reviews the application and if found suitable issues a Tradesman's purchasing credit unique ID#”; “At the time of purchase, all that the Tradesman has to do is to provide the unique identification number, and optionally the expiration data end security code, and provide biometric proof such as finger print scan, palm scan eye iris scan, face recognition or voice recognition. This validates that the purchaser of the products is the authorized Tradesman and is entitled to pre-negotiated discounts”; and “This Tradesman's Purchase System uniquely identifies the tradesman as a professional, not a home owner performing occasional repairs and the like, and elevates the status of the tradesman by providing enhanced services and discounts at pre-negotiated wholesaler and jobber locations” (See at least paragraph [0024]-[0026] of Mewmark));
           5d. said system configured to provide said tradesman with a list of wholesalers and jobbers that have agreed to provide a pre-negotiated discounts and manufacturer rebates for purchase of trade merchandise and services (By disclosing, “Upon initiation, the tradesman is provided with a list of wholesalers and jobbers that provide a discount under the Tradesman's Purchase System Service. For each of these wholesalers, a pre-negotiated amount of discount is indicated.” (See at least paragraph [0024] of Mewmark)) (Note: according to dictionary.com, “rebate” is “to allow as a discount”. Therefore, the “discount” in the prior art can be the “rebate” in the claim.);
           e. said system configured to immediately recognize said tradesman at a merchant location or on line at an ecommerce website as being part of the tradesman system optionally by a credit card, or verification of a tradesman license number with or independent of a credit card, or by a first biometric scan linked to and verified by the remote web based tradesman purchase system database without need for a credit card or other forms of identification (By disclosing, “The bank or credit issuing authority reviews the application and if found suitable issues a Tradesman’s purchasing credit unique ID#. This unique ID# is linked to an initiation date expiration date and a security code”; “With use of the Tradesman’s Purchase System, lines of credit will be established by the credit issuer, so that the tradesman can purchase his or her goods and the wholesaler immediately receives the payment”; “At the time of purchase, all that the Tradesman has to do is to provide the unique identification number, and optionally the expiration data end security code, and provide biometric proof such as finger print scan, palm scan eye iris scan, face recognition or voice recognition. This validates that the purchaser of the products is the authorized Tradesman and is entitled to pre-negotiated discounts”; and “[a] tradesman using the Tradesman’s Purchase System would be nationally recognized” (See at least paragraph [0035], [0036], [0024] and [0034] of Mewmark)) (Note: the prior art only needs to contain one of the elements of 1. “by a credit card”; 2. “verification of a tradesman license number with a credit card”; 3. “verification of a tradesman license number independent of a credit card; and 4. “a first biometric scan…” to read the claim limitation, because the claim is recited in an alternative format.);          
          g. said tradesman purchase system being operative in response to a request by a tradesman for the purchase of business merchandise at said wholesalers or jobbers resulting in allowance or decline of charges by said web based tradesman purchase system database to accumulate said charges in the tradesman business account and determine pre-negotiated discounts and manufacturer rebates 20for said trade purchases which are automatically generated in view of ongoing purchased to reward the tradesman with offers for special discounts, manufacturer rebates, bonuses and premiums for merchandise procured (By disclosing, “[u]pon being collected, the unique ID# and biometric data are transmitted to the bank or credit issuing authority electronically and the bank or credit issuing authority approves the purchase” (See at least paragraph [0036] of Mewmark); “With use of the Tradesman’s Purchase System, lines of credit will be established by the credit issuer, so that the tradesman can purchase his or her goods and the wholesaler immediately receives the payment” which infers that upon the credit issuing authority approves the purchase, the credits in the account of the tradesman of the Tradesman’s Purchase System is adjusted. (See at least paragraph [0034] of Mewmark); “[t]he Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0027] of Mewmark); “[u]pon fitting the profile for the Tradesman Purchase System, a buyer becomes eligible for the privileges of others in that field. These privileges can include special discounts, bonuses and premiums” (See at least paragraph [0027] of Mewmark));
         h. said system configured so that trade purchases by the tradesman are tracked by said bank or credit issuing authority and purchase information analyzed to validate and provide valuable 23 marketing information for manufacturers of goods, service providers and wholesalers on a fee payment basis (By disclosing, “trade purchases by the tradesman being tracked by the bank or credit issuing authority, and data concerning the purchases being analyzed to provide valuable marketing information for manufacturers of goods, service providers and wholesalers on a fee payment basis” (See at least paragraph [0046] of Mewmark); “[r]ecognition of professional tradesmen purchasers allows the jobber or wholesaler to track purchases, quantities, and the like associated with specific tradesmen and trade companies” (See at least paragraph [0036] of Mewmark); “the devices present at the merchant location collect one or more of the biometric data which may be palm print, fingerprint, iris scan or voice print data”; and “the tradesman's profession is recognized by presentation of the Tradesman's Purchase System at wholesaler and jobber locations, and discounts are provided for trade specific goods and services purchased and used professionally by the tradesman” (See at least paragraph [0047] and [0036] of Mewmark)); 
            i. confirm credit worthiness of the tradesman based on details of a personal bank savings account maintained at the bank or credit issuing authority as well as additional financial resources of the tradesman without need for complicated business credit processes required to provide a business line of credit to the tradesman at the bank (Note: this limitation is not given patentable weight because this is not a function performed by the tradesman business purchase system as disclosed in the Specification filed on 08/25/2017); and 
          i. said system being operative to recognize the tradesman's profession by the presentation of biometric scan and verification of a tradesman license at wholesaler and jobber locations, providing discounts and manufacturers rebates for trade specific goods and services purchased and used professionally by the tradesman (By disclosing, “At the time of purchase, all that the Tradesman has to do is to provide the unique identification number, and optionally the expiration data end security code, and provide biometric proof such as finger print scan, palm scan eye iris scan, face recognition or voice recognition. This validates that the purchaser of the products is the authorized Tradesman and is entitled to pre-negotiated discounts. The Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers. …. This Tradesman's Purchase System uniquely identifies the tradesman as a professional, not a home owner performing occasional repairs and the like, and elevates the status of the tradesman by providing enhanced services and discounts at pre-negotiated wholesaler and jobber locations.” ([0024] of Mewmark)).           
           Mewmark does not expressly disclose:
           collects and stores financial status of a tradesman; 
           providing line of credit based on evaluation of personal finances of a tradesman; 
            e. said system configured to immediately recognize said tradesman at a merchant location or on line at an ecommerce website as being part of the tradesman system by verification of a tradesman license number with a first biometric scan linked to and verified by the remote web based tradesman purchase system database without need for a credit card or other forms of identification; 
           wherein when said first biometric scan is used, said tradesman is recognized additionally at a merchant location by a second biometric scan verified by the remote web based tradesman purchase system database; and15
          i. said system being operative to recognize the tradesman’s profession by the presentation of the first and second biometric scan.
           However, Zigman teaches:
           collects and stores financial status of an applicant (By disclosing, “The applicant enters reference information into the credit application regarding financial assets: other credit lines, checking accounts, savings accounts, mutual funds, retirement accounts, real property, and personal property”; and “the document 1910 is stored as a completed Credit Application 1970” (See at least paragraph [0008], [0223] of Zigman)); and
            providing line of credit based on evaluation of finances of a tradesman (By disclosing, “The applicant enters reference information into the credit application regarding financial assets: other credit lines, checking accounts, savings accounts, mutual funds, retirement accounts, real property, and personal property. The lender will review this information and determine whether or not to approve or deny the application and if approved, the amount of credit available to the applicant” (See at least paragraph [0008] of Zigman)).       
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify collects and stores only the professional status of the tradesman and providing line of credit based on evaluation of the professional status of the tradesman as disclosed by Mewmark and include techniques of collecting and storing financial status of a tradesman and providing line of credit based on evaluation of both the professional status and the financial status of the tradesman.  Doing so would results in an improved invention because the line of credit will be given on a more comprehensive evaluation of the tradesman, thus improve the reliability of the tradesman purchase system.
          Uchida teaches:
          e. said system configured to immediately recognize said user at a merchant location or on line at an ecommerce website as being part of the system by verification of a user identifier with a first biometric scan linked to and verified by the remote web based tradesman purchase system database without need for a credit card or other forms of identification (By disclosing, a user enters an user ID and biometric data to process a transaction ([0044] and Fig. 10 of Uchida); “Each user is uniquely identified by the system with an assigned user identifier” ([0031] of Uchida)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mewmark in view of Uchida to include a system configured to immediately recognize said user at a merchant location or on line at an ecommerce website as being part of the system by verification of a user identifier with a first biometric scan linked to and verified by the remote web based tradesman purchase system database without need for a credit card or other forms of identification.  Doing so would result in an improved invention because this would leverage the advantages of using user biometric data to conduct transactions (e.g. quicker authentication, improved security, etc.).
          And Just teaches:
          wherein when said first biometric scan is used, a user is recognized additionally at a merchant location by a second biometric scan verified by the remote web based tradesman purchase system database (By disclosing, “disclosed embodiments may allow a customer to reveal one or more unique and measurable biometric characteristics of that customer when making a purchase transaction in place of using a credit/debit card or cash. In some embodiments, instead of swiping a credit card when making a transaction, a customer may be asked to provide one or more pieces of biometric data (e.g., fingerprint, eye scan)”; and “For example, server 250 may use the first piece of biometric data (i.e., iris scan) to identify common biometric data. Server 250 may assign a confidence value to this common biometric data. … If the confidence value fails to meet the predetermined threshold amount, server 250 may additionally use the second piece of biometric data (i.e., voice recognition) to identify common biometric data” (See at least paragraph [0006] and [0041] of Just)); and15
            the user is recognized by presenting a first biometric scan and a second biometric scan (By disclosing, “disclosed embodiments may allow a customer to reveal one or more unique and measurable biometric characteristics of that customer when making a purchase transaction in place of using a credit/debit card or cash. In some embodiments, instead of swiping a credit card when making a transaction, a customer may be asked to provide one or more pieces of biometric data (e.g., fingerprint, eye scan)”; and “For example, server 250 may use the first piece of biometric data (i.e., iris scan) to identify common biometric data. Server 250 may assign a confidence value to this common biometric data. … If the confidence value fails to meet the predetermined threshold amount, server 250 may additionally use the second piece of biometric data (i.e., voice recognition) to identify common biometric data” (See at least paragraph [0006] and [0041] of Just)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of providing biometric data of a tradesman to conduct a transaction, and recognizing the tradesmen’s profession by the presentation of the biometric scan, in view of Just to include techniques of when said first biometric scan is used, said tradesman is recognized additionally at a merchant location by a second biometric scan verified by the remote web based tradesman purchase system database, and the user is recognized by presenting a first biometric scan and a second biometric scan.  Doing so would results in an improved invention because this would allow the tradesman being recognized even if the first biometric scan is unreadable or inadequate, thus improving the reliability the security of the claimed invention.
         
Regarding claim 2, Mewmark also discloses:
          said first biometric scan is a fingerprint verified by the remote web based tradesman purchase system database (By disclosing, “At the time of purchase, all that the Tradesman has to do is to provide the unique identification number, and optionally the expiration data end security code, and provide biometric proof such as finger print scan, palm scan eye iris scan, face recognition or voice recognition. This validates that the purchaser of the products is the authorized Tradesman and is entitled to pre-negotiated discounts” (See at least paragraph [0024] of Mewmark)).
15
Regarding claim 3, Mewmark also discloses:
          said second 10biometric scan is selected from face recognition, palm print scan and iris scan, each verified by the remote web based tradesman purchase system database (By disclosing, “the devices present at the merchant location collect one or more of the biometric data which may be palm print, fingerprint, iris scan or voice print data” (See at least paragraph [0036] of Mewmark)).

Regarding claim 4, Mewmark also discloses:
           said second biometric scan is face recognition verified by the remote web based tradesman 15purchase system database (By disclosing, “[t]he biometric information may be one or more combinations of face recognition, finger print recognition, palm print recognition, voice print recognition” (See at least paragraph [0024] of Mewmark)).

Regarding claim 5, Mewmark also discloses:
          said second biometric scan is palm scan verified by the remote web based tradesman purchase system database (By disclosing, “[t]he biometric information may be one or more combinations of face recognition, finger print recognition, palm print recognition, voice print recognition” (See at least paragraph [0024] of Mewmark)).

Regarding claim 6, Mewmark does not disclose:
          evaluation of tradesman assets in combination with tradesman personal savings account at the bank for funding tradesman business account at the bank.
            However, Zigman discloses
            evaluation of tradesman assets in combination with tradesman personal savings account at the bank for funding tradesman business account at the bank. (By disclosing, “The applicant enters reference information into the credit application regarding financial assets: other credit lines, checking accounts, savings accounts, mutual funds, retirement accounts, real property, and personal property. The lender will review this information and determine whether or not to approve or deny the application and if approved, the amount of credit available to the applicant” (See at least paragraph [0008] of Zigman)).       
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the methods of Mewmark and include techniques of evaluation of tradesman assets in combination with tradesman personal savings account at the bank for funding tradesman business account at the bank.  Doing so would results in an improved invention because the line of credit will be given on a more comprehensive evaluation of the tradesman, thus improve the reliability of the tradesman purchase system.

Regarding claim 7, Mewmark also discloses:
          the tradesman may charge purchases to a business account at the bank or credit issuing authority that manages tradesman purchase system (By disclosing, “[u]pon providing the unique identification number and optionally the expiry date and security pin, the biometric system at the merchant location verifies the authenticity of the Tradesman permitting the charge purchase” (See at least paragraph [0025] of Mewmark);  “[t]he charges for the purchases are logged into the credit issuing authority of a valid purchase at a location that has pre-negotiated Tradesman discounts and the Tradesman receives appropriate credits accordingly” (See at least paragraph [0024] of Mewmark)).

Regarding claim 9, Mewmark also discloses:
          said tradesman is provided with instant credit for trade specific business purchases without 10having to open charge accounts at a plurality of wholesalers, jobbers or other commercial organizations (By disclosing, “said Tradesman's Purchase System provides a tradesman with instant credit for trade specific purchases without having to open charge accounts at a plurality of wholesalers, jobbers or other commercial organizations” (See at least claim 9 of Mewmark)).

Regarding claim 10, Mewmark also discloses:
          said wholesalers, jobbers or other commercial organizations are relieved from opening credit lines for tradesmen in order to attract a tradesman's business purchases (By disclosing, “said Tradesman's Purchase System relieves wholesalers, jobbers or other commercial organizations from opening credit lines for a tradesman in order to attract the tradesman's business purchases” (See at least claim 10 of Mewmark)).

Regarding claim 11, Mewmark also discloses:
          said tradesman business purchase system is sponsored by manufacturers of goods, service providers and wholesalers optionally upon payment of an initial sponsorship fee and periodic payment of fees for tradesman professional purchase reports (By disclosing, “[t]he purchasing information reflects the discounts applied to purchases by the tradesman, and is available for communicating back to the wholesaler, jobber or a manufacturer that sponsors the Tradesman's Purchase System” (See at least paragraph [0024] of Mewmark); and “[w]hen a tradesman subscribes to a Tradesman's Purchase System, an initiation fee is paid and the tradesman is issued access to a Tradesman's Purchase System that has a unique identification number, together with biometric information uniquely logged within the purchase system” (See at least paragraph [0024] of Mewmark)).

Regarding claim 12, Mewmark in view of Poltorak further in view of Lapsley disclose limitations in claim 1.  Mewmark also discloses:
          said 20professional purchase report includes brand specific purchase details and product details that meet end use customer preferences (By disclosing, “[i]nformation derived from this tracking capability has significant value for manufacturers of purchased products. Consider, for example, the case of a mechanic holding a credit authorization wherein Brand M is the Tradesman Purchase System sponsor, and making large volume purchases of brand G shock absorbers. In this situation, the Tradesman Purchase System sponsor (Brand M) can make the credit holder a generous offer to switch brands in the future” (See at least paragraph [0027] of Mewmark)).

Regarding claim 13, Mewmark also discloses:
          said manufacturers of goods, service providers and wholesalers set up additional discounts for tradesman professional purchases or provide incentives (By disclosing, “[t]he manufacturer may influence the purchases made by the tradesman for using their trade by offering a discount or incentive as well as changing the advertisements in the media to control the overall acceptance of the manufacturer's product” (See at least paragraph [0026] of Mewmark)).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewmark (U.S. 20120303428), in view of Zigman (US 20080294547), further in view of Just (US 20140201080), and Lapsley et al. (US 9165323).
Regarding claim 8, Mewmark does not disclose:
          said discount 5on trade purchases by the tradesman are provided by communication between merchant purchase processing machinery and web based remote tradesman business purchase system database by Bluetooth, Wi-Fi or wired connection.
           However, Lapsley teaches:
           said discount 5on trade purchases by the tradesman are provided by communication between merchant purchase processing machinery and web based remote tradesman business purchase system database by Bluetooth, Wi-Fi or wired connection (By disclosing, “Communication links may exist or may be established between individual device 104 and entity device 102, individual device 104 and DPS 100, and the entity device 102 and DPS 100. A communication link may be a permanent connection (e.g., a leased line), a temporary switched-circuit connection (e.g., a dialup telephone call), a network (e.g., cellular networks, the Internet, Wi-Fi, GPS, NFC, WAN, LAN, WLAN, WPAN, etc.), a virtual connection (e.g., via packet switching), or any other suitable connection” (See at least Abstract and Col. 3 lines 47-57 of Lapsley)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mewmark in view of Lapsley to include techniques of said discount 5on trade purchases by the tradesman are provided by communication between merchant purchase processing machinery and web based remote tradesman business purchase system database by Bluetooth, Wi-Fi or wired connection. Doing so would results in an improved invention because this would leverage the advantages of using wireless connection (e.g. convenience, mobility, low cost, etc.). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewmark (U.S. 20120303428), in view of Zigman (US 20080294547), and further in view of Varadarajan (US 20170109742).
Regarding claim 14, Mewmark discloses:
          5a. tradesman filling an application at a bank or credit issuing authority in which the tradesman has a personal savings account requesting a line of credit (By disclosing, “[t]he bank or credit issuing authority reviews the application and if found suitable issues a Tradesman's purchasing credit unique ID#” (See at least paragraph [0026] of Mewmark));
       b. evaluating a professional status of said tradesman by said bank or credit issuing authority and said tradesman receiving a line of credit based on said personal professional status of said tradesman (By disclosing, a trade provides “to a bank or credit issuing authority, the tradesman's name, business address, professional affiliation, license number and professional status. The bank or credit issuing authority reviews the application and if found suitable issues a Tradesman's purchasing credit unique ID#”; “[w]ith use of the Tradesman's Purchase System, lines of credit will be established by the credit issuer” (See at least paragraph [0035] and [0034] of Mewmark));
         c. said bank or credit issuing authority working with tradesman referred merchants 10and wholesalers or jobbers to generate a pre-negotiated discount on purchases made (By disclosing, “The Tradesman’s Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0024] of Mewmark));
         d. said bank or credit issuing authority immediately authorizing or declining the purchase by reviewing tradesman's submission of proof that he is a member of a recognized group of professionals entitled to tradesman status and, optionally, reviewing 15tradesman's personal savings account and balance in a business account funded by a line of credit issued (By disclosing, “the Tradesman’s Purchase System membership is solely restricted to trade professionals selected from the group consisting of plumbers, electricians, …”; “[u]pon being collected, the unique ID# and biometric data are transmitted to the bank or credit issuing authority electronically and the bank or credit issuing authority approves the purchase”; “The Tradesman’s Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0032], [0026], [0024] of Mewmark));
             e. said business purchases automatically providing pre-negotiated discounts and manufacturer rebates for business purchases at selected merchant locations (By disclosing, “[t]he Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0026] of Mewmark));
              f. collecting and storing in a computer-based tradesman database an indicia that proves tradesman status, including a tradesman card bearing a unique identification number, a unique identification number without a tradesman card, and a biometric scan, (By disclosing, “This disclosure does not contemplate a tradesman card with credit capability that provides pre-negotiated discounts to a tradesman during purchase of merchandise”; “[a]t the time of purchase, all that the Tradesman has to do is to provide the unique identification number, and optionally the expiration data end security code, and provide biometric proof”; “the credit issuing authority collecting and storing biometric data comprising eye iris scan data, fingerprint data, palm print data, face recognition data and voice recognition data of the Tradesman and storing the data within the Tradesman Purchase System along with the name of the Tradesman” (See at least paragraph [0010], [0024] and [0035] of Mewmark)),
               said professional status of said tradesman, line of credit, pre-negotiated discounts, manufacturer rebates and said biometric scan being linked to and verified by the tradesman purchase system database (By disclosing, “The unique ID# is linked to the tradesman’s name, business, professional status, license number and biometric data including …”; “With use of the Tradesman’s Purchase System, lines of credit will be established by the credit issuer, so that the tradesman can purchase his or her goods and the wholesaler immediately receives the payment” (See at least paragraph [0034] of Mewmark); a trade provides “to a bank or credit issuing authority, the tradesman's name, business address, professional affiliation, license number and professional status. The bank or credit issuing authority reviews the application and if found suitable issues a Tradesman's purchasing credit unique ID#”; “At the time of purchase, all that the Tradesman has to do is to provide the unique identification number, and optionally the expiration data end security code, and provide biometric proof such as finger print scan, palm scan eye iris scan, face recognition or voice recognition. This validates that the purchaser of the products is the authorized Tradesman and is entitled to pre-negotiated discounts. The Tradesman’s Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers”; and “the biometric data needs to be verified before any purchase or discounts are authorized” (See at least Abstract, paragraph [0024], [0034] and [0035] of Mewmark)); 
              g. tracking purchases by said tradesman and determining prenegotiated discounts and manufacturer rebates automatically in view of ongoing purchases to reward the tradesman with offers for special discounts, bonuses, manufacturer rebates and premiums for merchandise procured (By disclosing, “[p]rofessional purchases by the tradesman are tracked by the system” (Abstract of Mewmark); “[t]he Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0027] of Mewmark); “[u]pon fitting the profile for the Tradesman Purchase System, a buyer becomes eligible for the privileges of others in that field. These privileges can include special discounts, bonuses and premiums” (See at least paragraph [0027] of Mewmark); “[m]any patents address issues related to financial accounting systems and credit card methods and payment options” (See at least paragraph [0004] of Mewmark)); and
            h. confirmation of credit worthiness of the tradesman is based on details of a personal bank savings account maintained at the bank or credit issuing authority as well as additional financial resources of the tradesman without need for complicated business credit processes required to provide a business line of credit to the tradesman at the bank, and the tradesman has flexibility to direct the charges for purchase to the 20business account and pay in full upon receipt of a monthly bill from the bank or credit issuing authority and pay monthly bill only partially as a function of timed payments (Note:  the limitation is not a function performed by the claimed tradesman business purchase system, therefore, this limitation has no patentable weight.)
           Mewmark does not expressly disclose:
           said tradesman receiving a line of credit deposited to a business account of the tradesman;
           evaluating a financial status of said tradesman and said tradesman receiving a line of credit based on said financial status of said tradesman; and 
            said financial status of said tradesman linked to and verified by the tradesman purchase system database without need for a credit card or other forms of identification.
           However, Zigman teaches:
           said tradesman receiving a line of credit deposited to a business account of the tradesman (By disclosing, “Another embodiment includes a method for establishing at least one high credit line credit accounts of one or more business entities with an open trade account of $10,000 or higher…” (See at least Abstract and paragraph [0004] of Zigman)); and
          evaluating a financial status of said tradesman and said tradesman receiving a line of credit based on said financial status of said tradesman (By disclosing, “To obtain a large line of credit, the person or other legal entity (hereinafter "applicant") will apply for a credit line with a lender using a credit application. The applicant enters reference information into the credit application regarding financial assets: other credit lines, checking accounts, savings accounts, mutual funds, retirement accounts, real property, and personal property” (See at least paragraph [0008] of Zigman)).
           said financial status of said tradesman linked to the credit issuer database (By disclosing, : Assets 1942 such as bank accounts and liabilities 1946 such as regular payments for services related to an Entity 1960 are also required to consider an application for credit approval. …. All of this information is passed to the scanned form 1920 upon retrieval. Once the application 1910 has been reviewed and any changes made and additional information provided, the document 1910 is stored as a completed Credit Application 1970” (See at least paragraph [0223] of Zigman)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mewmark in view of Zigman to include techniques of receiving a line of credit deposited to a business account of the tradesman, evaluating a financial status of said tradesman and said tradesman receiving a line of credit based on said financial status of said tradesman, and linking the financial status of said tradesman to the tradesman purchase system database.  Doing so would results in an improved invention because the line of credit will be given on a more comprehensive evaluation of the tradesman, thus improve the reliability of the tradesman purchase system.
          Further, Varadarajan teaches:
          said financial status of said tradesman verified by the tradesman purchase system database without need for a credit card (By disclosing, “The payer device may then display an authentication screen, as shown in FIG. 2g. The display of FIG. 2g includes a window 236 which instructs the user to enter in the password, and provide the biometric authentication signature, for example, by placing the user's finger on the fingerprint sensor, speaking the audio passphrase, or focusing a camera of the payer device on the user's retina for a retinal scan.”; and “the payment services provider ensures that the user has sufficient funds to be deducted in the future, or determines that the user is likely able to pay the amount corresponding to the payment token (e.g., by extending credit to the user, checking the user’s credit score, etc.)”  (See at least paragraph [0036] and [0040] of Varadarajan)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the verifying professional status, line of credit, pre-negotiated discounts, and biometric scan of said tradesman by the tradesman purchase system database without need for a credit card of Mewmark in view of Varadarajan to include techniques of verifying financial status of said tradesman by the tradesman purchase system database without need for a credit card. Doing so would results in an improved invention because this would allow the users of the Tradesman Purchase System to evaluate the likelihood of the tradesman to pay the amount of the transaction, thus reducing the risk of bad accounts. 
       Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
          Applicant argues that:
 the amended claims improve the way a computer stores, links and retrieves data in memory and improves financial industries in trades by requiring collection, storing and evaluation of data via issuance of credit based on both the financial and the professional status of a tradesman and linking this data to a first biometric scan. Applicant's current claims require the tradesman to be recognized at a merchant location and online at an eCommerce website as being part of the Tradesman system by a credit card, or verification of a Tradesman license number with or independent of a credit card, or by a first biometric scan linked to and verified by the remote web-based Tradesman Purchase System database without need for a credit card or other forms of identification. The collection, storing and linking of the data with the biometric scan so that a credit card is optionally not needed results in improvements in computer storage and retrieval of data, together with the improved evaluation of data and issuance of credit based on both the (i) personal finances and the professional status of a Tradesman, (ii) accumulation of charges in a Tradesman business account, and (iii) determination of pre-negotiated discounts and manufacturer rebates for trade purchases which are automatically generated in view of ongoing purchases to reward the tradesman with offers for special discounts, manufacturer rebates, bonuses and premiums for merchandise procured, amount to more than insignificant data-gathering steps. Present claims 1-14 provide an innovative logical model for a computer database by providing data displayed / collected and stored together / within the same data table, including EACH OF a Tradesman's professional and biometric scan data, a list of wholesalers and jobbers, pre-negotiated discounts, manufacturer rebates AND the issuance of instant credit to said tradesman based on professional status for trade-specific purchases. This personal financial and professional status data is logically stored to provide credit authorization, pre-negotiated discounts, manufacturer rebates, AND to track and format purchase patterns and automatically generate discounts in view of ongoing purchases to reward the tradesman with offers for special discounts, manufacturer rebates, bonuses and premiums for trade-specific purchases, all data being accessible and executable by linking the aforesaid indicia regarding Tradesman status with verification of a Tradesman license number and a first biometric scan without the need for a credit card or other documentation. 
           The Examiner, respectfully disagrees.  The Examiner notes that:
 for a claimed invention to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally or manually cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally) (MPEP 2106.05(a)).  In the instance, the entire scope of the independent claims can be performed manually, therefore, there is no improvement of the computer functionality involved in the claims.
the functions recited in the claim are generic computer functions that can be performed by generic computers;
the functions recited in the claim can also performed manually without any additional elements; and
even if the functions recited in the claim are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea.
          Applicant further argues that the amended claims 1-14 provide a solution in the software art therefore is a practical application. The Examiner, respectfully disagrees.  The Examiner notes that according to MPEP 2106 (I), there are four categories of invention: process, machine, article of manufacture, and composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter, not to mention a practical application.
          Applicant also argues that the amended claims integrate a judicial exception into a practical application in a manner that imposed a meaningful limit.  The Examiner, respectfully disagrees.  The Examiner notes that the judicial exception is not integrated into a practical application because when analyzed under prong two of step 2A of the 2019 PEG, the additional elements of the claim such as the additional elements of the claim such as “computer-based tradesman database” merely use a generic computer device as a tool to perform an abstract idea. Specifically, the additional elements of the claim performs the steps or functions cited above to carry out the abstract idea.  The use of the additional elements of the claim such as “computer-based tradesman database” as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea.          
           Applicant further argues that “Similar to the Livestock example, amended claim 1-14 are directed to obtaining, analyzing identifying the financial, biometric and professional tradesman license data of tradesmen, to automatically identify tradesman status AND credit line information and issue credit based on such identification of the tradesman's professional and financial status, thereby avoiding the need for the retailer to evaluate each purchaser to determine that purchaser's eligibility for instant credit”. 
           The Examiner, respectfully disagrees.  The Examiner notes that the instant claims are different than the claims at issue in Livestock.  Unlike the situation in Livestock, Applicant do not identify any problem particular to automatically sends a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with the feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany that the instant claims, for example, allegedly overcome.  Instead, the Examiner determines, based on the current record, that the amended claim 1 uses a database system as a tool to implement/automate the functions such as collecting and storing financial and professional status data, biometric data, providing and storing line of credit and pre-negotiated discounts.  
         Therefore, the rejection under section 101 will be maintained.

Applicant’s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
         Applicant firstly argues that:
Newmark, in view of Zigman, Uchida and Just, fails to disclose or suggest issuance of instant credit to a tradesman based on evaluation of BOTH personal finances AND professional status of the tradesman, AND the tradesman being immediately recognized at a merchant location or online at an eCommerce website as being part of the tradesman system optionally by a credit card, or verification of a tradesman license number with or independent of a credit card, or by a first biometric scan linked to and verified by the remote web based tradesman purchase system database without need for a credit card or other forms of identification.
           The Examiner, respectfully disagrees.  The Examiner notes that Mewmark discloses evaluating and providing a business line of credit based on evaluation of professional status of a tradesman (By disclosing, a trade provides “to a bank or credit issuing authority, the tradesman's name, business address, professional affiliation, license number and professional status. The bank or credit issuing authority reviews the application and if found suitable issues a Tradesman's purchasing credit unique ID#”; “[w]ith use of the Tradesman's Purchase System, lines of credit will be established by the credit issuer” (See at least paragraph [0035] and [0034] of Mewmark)), and Zigman teaches providing line of credit based on evaluation of personal finances of a tradesman (By disclosing, “The applicant enters reference information into the credit application regarding financial assets: other credit lines, checking accounts, savings accounts, mutual funds, retirement accounts, real property, and personal property. The lender will review this information and determine whether or not to approve or deny the application and if approved, the amount of credit available to the applicant” (See at least paragraph [0008] of Zigman)).       
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify collects and stores only the professional status of the tradesman and providing line of credit based on evaluation of the professional status of the tradesman as disclosed by Mewmark and include techniques of collecting and storing financial status of a tradesman and providing line of credit based on evaluation of both the professional status and the financial status of the tradesman.  Doing so would results in an improved invention because the line of credit will be given on a more comprehensive evaluation of the tradesman, thus improve the reliability of the tradesman purchase system.
          Applicant also argues that:
Moreover, the applied reference combination does not disclose or suggest, much less require, verification by two biometric data scans, as called for by amended claims 1-7 and 9-13. 

         The Examiner, respectfully disagrees.  The Examiner notes that although Mewmark does not disclose verification by two biometric scans, but Just teaches: wherein when said first biometric scan is used, said tradesman is recognized additionally at a merchant location by a second biometric scan verified by the remote web based tradesman purchase system database (By disclosing, “disclosed embodiments may allow a customer to reveal one or more unique and measurable biometric characteristics of that customer when making a purchase transaction in place of using a credit/debit card or cash. In some embodiments, instead of swiping a credit card when making a transaction, a customer may be asked to provide one or more pieces of biometric data (e.g., fingerprint, eye scan)”; and “For example, server 250 may use the first piece of biometric data (i.e., iris scan) to identify common biometric data. Server 250 may assign a confidence value to this common biometric data. … If the confidence value fails to meet the predetermined threshold amount, server 250 may additionally use the second piece of biometric data (i.e., voice recognition) to identify common biometric data” (See at least paragraph [0006] and [0041] of Just)).15
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method as disclosed by Mewmark and include techniques of when said first biometric scan is used, said tradesman is recognized additionally at a merchant location by a second biometric scan verified by the remote web based tradesman purchase system database.  Doing so would results in an improved invention because this would allow the tradesman being recognized even if the first biometric scan is unreadable or inadequate, thus improving the reliability the security of the claimed invention.
          Applicant argues that:
Furthermore, the applied reference 23USSN 15/687,105Docket No.: 0346-4combination does not disclose, suggest or require a tradesman purchase system that is operative in response to a request by a tradesman for the purchase of business merchandise at a wholesaler or jobber that results in the allowance or decline of charges, to accumulate the charges in a tradesman business account and determine pre-negotiated discounts for the trade purchases, which are automatically generated in view of ongoing purchases to reward the tradesman with offers for special discounts, manufacturer rebates, bonuses and premiums for merchandise procured, as required by amended claims 1-5 and 7- 13. It is respectfully noted that the word “rebate” and the term “manufacturers rebate” do not appear in the specifications of the Newmark, Zigman and Just references. 

          The Examiner, respectfully disagrees.  The Examiner notes that Mewmark discloses this limitation by disclosing, “[u]pon being collected, the unique ID# and biometric data are transmitted to the bank or credit issuing authority electronically and the bank or credit issuing authority approves the purchase” (See at least paragraph [0036] of Mewmark); “With use of the Tradesman’s Purchase System, lines of credit will be established by the credit issuer, so that the tradesman can purchase his or her goods and the wholesaler immediately receives the payment” which infers that upon the credit issuing authority approves the purchase, the credits in the account of the tradesman of the Tradesman’s Purchase System is adjusted. (See at least paragraph [0034] of Mewmark); “[t]he Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0027] of Mewmark); “[u]pon fitting the profile for the Tradesman Purchase System, a buyer becomes eligible for the privileges of others in that field. These privileges can include special discounts, bonuses and premiums” (See at least paragraph [0027] of Mewmark). Moreover, according to dictionary.com, “rebate” is “to allow as a discount”. Therefore, the “discount” in the prior art can be the “rebate” in the claim.
        Applicant further argues:
Advantageously, by presentation of indicia connoting tradesman status together with a tradesman card, license number, or biometric scan data that verifies the tradesman's identity, the tradesman purchase system (i) triggers the allowance or decline of charges, (ii) accumulates the charges in a tradesman business account and (iii) determines pre-negotiated discounts and manufacturer rebates for the trade purchases, which are automatically generated in view of ongoing purchases to reward the tradesman with offers for special discounts, manufacturer rebates, bonuses and premiums for merchandise procured. These advantageous structural and functional features of the tradesman purchase system, called for by amended claims 1-5 and 7-13, are not disclosed, suggested or afforded by any combination of the cited references.

        
        The Examiner, respectfully disagrees.  The Examiner notes that Mewmark discloses this limitation by disclosing, “[u]pon being collected, the unique ID# and biometric data are transmitted to the bank or credit issuing authority electronically and the bank or credit issuing authority approves the purchase” (See at least paragraph [0036] of Mewmark); “With use of the Tradesman’s Purchase System, lines of credit will be established by the credit issuer, so that the tradesman can purchase his or her goods and the wholesaler immediately receives the payment” which infers that upon the credit issuing authority approves the purchase, the credits in the account of the tradesman of the Tradesman’s Purchase System is adjusted. (See at least paragraph [0034] of Mewmark); “[t]he Tradesman's Purchase system, which is issued by a bank or a credit issuing authority, validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” (See at least paragraph [0027] of Mewmark); “[u]pon fitting the profile for the Tradesman Purchase System, a buyer becomes eligible for the privileges of others in that field. These privileges can include special discounts, bonuses and premiums” (See at least paragraph [0027] of Mewmark).
           The Applicant argues that
the applied reference combination of Newmark, Zigman and Just does not disclose or suggest a system wherein credit worthiness of the tradesman is based on details of a personal bank savings account maintained at the bank or credit issuing authority as well as additional financial resources of the tradesman, so that complicated business credit processes required to provide a business line of credit to the tradesman at the bank are avoided.

           The Examiner, respectfully disagrees.  The Examiner notes that the limitation “whereby credit worthiness of the tradesman is based on details of a personal bank savings account maintained at the bank or credit issuing authority as well as additional financial resources of the tradesman, complicated business credit processes required to provide a business line of credit to the tradesman at the bank are avoided,” is not a function performed by the claimed tradesman business purchase system, therefore, this limitation has no patentable weight.
          Therefore the rejection under section 103 will be maintained.


                                       Conclusion                                                                                                                                                                                          
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060100944 to Reddin for disclosing coordinating an electronic qualification form between a consumer and a plurality of financial service providers and wholesale investors.
US20070288320 to Cooper for disclosing a system and method for performing user authentication at point of sale locations by using user biometric information.
US 20050033639 to Myers for disclosing displaying a list of manufacture rebates to a customer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685          

/JAY HUANG/Primary Examiner, Art Unit 3619